UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6378



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

VANCE MARCEL GIBSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-93-211)


Submitted:   May 15, 1997                   Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se.     Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his mo-

tions for disclosure of the grand jury concurrence form and return

of seized property. We have reviewed the record and the district

court's orders and find no reversible error. Accordingly, we affirm

both orders on the reasoning of the district court. United States
v. Gibson, No. CR-93-211 (M.D.N.C. Feb. 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2